 1

 2
                                                                        J S -6
 3

 4

 5

 6

 7

8

 9                             UNITED STATES DISTRICT COURT

10                            CENTRAL DISTRICT OF CALIFORNIA

11

12   POLOGA R.1, an Individual,                   Case No.: 2:18-02756 ADS

13                       Plaintiff,

14                       v.
                                                  JUDGMENT OF DISMISSAL
15   ANDREW M.     SAUL2,   Commissioner of
     Social Security,
16
                         Defendant.
17

18

19

20

21
     1
       Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
22   Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United States.
23   2
       On June 17, 2019, Saul became the Commissioner of the Social Security
     Administration. Thus, he is automatically substituted as the defendant under Federal
24
     Rule of Civil Procedure 25(d).


                                                -1-
 1          In accordance with the Memorandum Opinion and Order, Dkt. No. 26, filed

 2   concurrently herewith,

 3          IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is affirmed, and this action is dismissed with prejudice.

 5

 6   DATE: March 4, 2020

 7
                                              /s/ Autumn D. Spaeth
8                                       THE HONORABLE AUTUMN D. SPAETH
                                        United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                 -2-
